United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1510
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of Nebraska.
Sebastian Zarasua-Galvan,                 *
                                          *        [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 5, 2003

                                   Filed: December 15, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Sebastian Zarasua-Galvan (Zarasua) challenges the sentence the district court1
imposed upon his guilty plea to illegally reentering the United States after deportation
following a conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a)(2)
and (b)(2). On appeal, counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing the district court clearly erred in assessing criminal history points
for a 1992 Nebraska sentence because an interpreter was not provided for any of the

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
underlying proceedings. Mr. Zarasua, however, cannot collaterally attack his prior
sentence based on the absence of an interpreter. See U.S.S.G. § 4A1.2, comment.
(n.6) (Guideline and commentary do not confer upon defendant any right to attack
collaterally prior conviction or sentence beyond any such rights otherwise recognized
in law); United States v. Jones, 28 F.3d 69, 70 (8th Cir. 1994) (per curiam)
(Guidelines “simply preclude[d]” defendant from collaterally attacking state
conviction in federal sentencing proceeding, as he identified no law conferring right
to attack earlier convictions; Constitution requires federal courts to permit such
collateral attack only when defendant asserts state court violated defendant’s right to
appointed counsel).

       Upon reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-